 Case 2:19-cv-12055-SFC-SDD ECF No. 1 filed 07/11/19   PageID.1   Page 1 of 8




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

EQUAL EMPLOYMENT                        )
OPPORTUNITY COMMISSION,                 )     CASE NO.
                                        )
                 Plaintiff,             )
                                        )
v.                                      )     COMPLAINT
                                        )     AND JURY DEMAND
POWERLINK FACILITIES                    )
MANAGEMENT SERVICES, LLC                )
                                        )
                                        )
                 Defendant.             )
                                        )

                       NATURE OF THE ACTION

     This is an action under Title I of the Americans with Disabilities

Act of 1990 and Title I of the Civil Rights Act of 1991 to correct

unlawful employment practices on the basis of disability and to provide

appropriate relief to Arica Jones. As alleged with greater particularity

in paragraph 13 below, the Commission alleges that Defendant,

Powerlink Facilities Management Services, LLC, violated the

Americans with Disabilities Act by failing to accommodate Jones and

discharging her because of her disability.
 Case 2:19-cv-12055-SFC-SDD ECF No. 1 filed 07/11/19   PageID.2   Page 2 of 8




                     JURISDICTION AND VENUE

1.   Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451,

1331,1337, 1343, and 1345. This action is authorized and instituted

pursuant to Section 107(a) of the Americans with Disabilities Act of

1990 (“ADA”), 42 U.S.C. § 12117(a), which incorporates by reference

Sections 706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964

(“Title VII”), 42 U.S.C. § 2000e-5(f)(1) and (3), and pursuant to Section

102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

2.   The employment practices alleged to be unlawful were committed

within the jurisdiction of the United States District Court for the

Eastern District of Michigan, Southern Division.

                                   PARTIES

3.   Plaintiff, the Equal Employment Opportunity Commission (the

“Commission”), is the agency of the United States of America charged

with the administration, interpretation and enforcement of Title I of the

ADA and is expressly authorized to bring this action by Section 107(a)

of the ADA, 42 U.S.C. § 12117(a), which incorporates by reference

Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1).




                                      2
 Case 2:19-cv-12055-SFC-SDD ECF No. 1 filed 07/11/19   PageID.3   Page 3 of 8




4.   At all relevant times, Defendant, Powerlink Facilities

Management Services, LLC, (the “Employer”), has continuously been a

corporation doing business in the State of Michigan and the City of

Detroit and has continuously had at least fifteen (15) employees.

5.   At all relevant times, Defendant Employer has continuously been

an employer engaged in an industry affecting commerce under Section

101(5) of the ADA, 42 U.S.C. § 12111(5) and Section 101(7) of the ADA,

42 U.S.C. § 12111(7), which incorporates by reference Sections 701(g)

and (h) of Title VII, 42 U.S.C. §§ 2000e(g) and (h).

6.   At all relevant times, Defendant Employer has been a covered

entity under Section 101(2) of the ADA, 42 U.S.C. § 12111(2).

                  ADMINISTRATIVE PROCEDURES

7.   More than thirty days prior to the institution of this lawsuit, Arica

Jones filed a charge with the Commission alleging violations of the ADA

by Defendant Employer.

8.   On December 21, 2018, the Commission issued to Defendant a

Letter of Determination finding reasonable cause to believe that the

ADA was violated and inviting Defendant Employer to join with the

Commission in informal methods of conciliation to endeavor to


                                     3
 Case 2:19-cv-12055-SFC-SDD ECF No. 1 filed 07/11/19   PageID.4   Page 4 of 8




eliminate the unlawful employment practices and provide appropriate

relief.

9.    The Commission engaged in communications with Defendant

Employer to provide Defendant the opportunity to remedy the

discriminatory practices described in the Letter of Determination.

10.   The Commission was unable to secure from Defendant Employer a

conciliation agreement acceptable to the Commission.

11.   On February 14, 2019, the Commission issued to Defendant

Employer a Notice of Failure of Conciliation advising Defendant that

the Commission was unable to secure from Defendant a conciliation

agreement acceptable to the Commission.

12.   All conditions precedent to the institution of this lawsuit have

been fulfilled.

                       STATEMENT OF CLAIMS

13.   In or about December 2016, Defendant Employer engaged in

unlawful employment practices in violation of Section 102(a) of the

ADA, 42 U.S.C. § 12112(a).




                                     4
 Case 2:19-cv-12055-SFC-SDD ECF No. 1 filed 07/11/19   PageID.5   Page 5 of 8




      a.   Arica Jones is an individual with a disability. Jones has a

           hearing impairment that substantially limits her ability to

           hear.

      b.    In November 2016, Jones applied to work for Defendant as a

           housekeeper.

      c.    Jones was hired on or about November 28, 2016.

      d.   Jones was not allowed to start working because Defendant

           did not have orientation training videos with closed-

           captioning.

      e.   Instead of finding a way to accommodate Jones, Powerlink

           discharged her.

      f.   Defendant violated the ADA by failing to provide Jones with

           a reasonable accommodation of her disability, opting instead

           to terminate her.

14.   The unlawful employment practices complained of in

paragraph 13 above were intentional.

15.   The unlawful employment practices complained of in paragraph

13 above were done with malice or with reckless indifference to the

federally protected rights of Jones.


                                       5
 Case 2:19-cv-12055-SFC-SDD ECF No. 1 filed 07/11/19   PageID.6   Page 6 of 8




                         PRAYER FOR RELIEF

     WHEREFORE, the Commission respectfully requests that this

     Court:

     A.      Grant a permanent injunction enjoining Defendant

Employer, its officers, agents, servants, employees, attorneys, and all

persons in active concert or participation with it, from failing or

refusing to hire qualified employees with disabilities.

     B.      Order Defendant Employer to institute and carry out

policies, practices, and programs which provide equal employment

opportunities for qualified individuals with disabilities, and which

eradicate the effects of its past and present unlawful employment

practices.

     C.      Order Defendant to make Jones whole by providing

appropriate back pay with prejudgment interest, in amounts to be

determined at trial, and other affirmative relief necessary to eradicate

the effects of its unlawful employment practices, including but not

limited to reinstatement or front pay.

     D.      Order Defendant Employer to make whole Jones by

providing compensation for past and future pecuniary losses resulting


                                     6
 Case 2:19-cv-12055-SFC-SDD ECF No. 1 filed 07/11/19   PageID.7   Page 7 of 8




from the unlawful employment practices described in paragraph 13

above in amounts to be determined at trial.

     E.    Order Defendant Employer to make whole Jones by

providing compensation for past and future nonpecuniary losses

resulting from the unlawful practices complained of in paragraph 13

above, including but not limited to emotional pain, suffering,

inconvenience and humiliation, in amounts to be determined at trial.

     F.    Order Defendant Employer to pay Jones punitive damages

for its malicious and reckless conduct, as described in paragraph 13

above, in amounts to be determined at trial.

     G.    Grant such further relief as the Court deems necessary and

proper in the public interest.

     H.    Award the Commission its costs of this action.


                           JURY TRIAL DEMAND

     The Commission requests a jury trial on all questions of fact

raised by its complaint.

                                  EQUAL EMPLOYMENT
                                  OPPORTUNITY COMMISSION

                                  KENNETH L. BIRD
                                  Regional Attorney

                                     7
 Case 2:19-cv-12055-SFC-SDD ECF No. 1 filed 07/11/19   PageID.8   Page 8 of 8




                                  OMAR WEAVER
                                  Supervisory Trial Attorney




Dated: July 11, 2019                s/ Nedra Campbell
                                  NEDRA D. CAMPBELL (P58768)
                                  Trial Attorney
                                  DETROIT FIELD OFFICE
                                  Patrick V. McNamara Federal
                                  477 Michigan Ave, Room 865
                                  Detroit, Michigan 48226
                                  (313) 226-3410
                                  nedra.campbell@eeoc.gov




                                     8
